IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-299

                                        No. COA21-491

                                       Filed 3 May 2022

     Edgecombe County, Nos. 18 CRS 52502, 52655, 52686 & 705353

     STATE OF NORTH CAROLINA

                  v.

     BENNIE WAYNE STRICKLAND, JR., Defendant.


           Appeal by Defendant from judgments entered 25 February 2020 by Judge

     James E. Hardin, Jr., in Edgecombe County Superior Court. Heard in the Court of

     Appeals 22 March 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General Derek L.
           Hunter, for the State.

           William D. Spence for Defendant-Appellant.


           INMAN, Judge.


¶1         Defendant Bennie Wayne Strickland, Jr., (“Defendant”) appeals from

     judgments entered following a jury trial finding him guilty of solicitation to commit

     murder, two violations of domestic violence protection orders, and hit and run with a

     motor vehicle. On appeal, Defendant argues that the trial court erred in improperly

     resolving his motion to substitute counsel during trial, denying his motion to dismiss

     the solicitation charge, failing to intervene ex mero motu during the prosecutor’s
                                       STATE V. STRICKLAND

                                          2022-NCCOA-299

                                         Opinion of the Court



     closing arguments, and in its jury instructions.           After careful review, we hold

     Defendant has failed to demonstrate prejudicial error.

                      I.   FACTUAL AND PROCEDURAL HISTORY

¶2          The record below discloses the following:

¶3          Defendant and Carrie Thomas were involved in an on-and-off again romantic

     relationship. At its start, Defendant told Ms. Thomas that, “if I can’t have you,

     nobody will. If it ain’t going to be me, it ain’t going to be nobody. I’ll kill you.”

¶4          In the summer of 2017, Ms. Thomas and her children moved in with Defendant.

     Twenty days later, she moved out because of Defendant’s “over-possessive nature,”

     but they continued to see each other.        This cycle of breaking up and reuniting

     continued until, on 2 January 2018, Ms. Thomas secured a domestic violence

     protection order (“DVPO”) against Defendant in an effort to finally end their

     relationship.   Ms. Thomas later dismissed the DVPO.              When Defendant then

     threatened to kill Ms. Thomas and her children by burning down her house with her

     and her children in it, Ms. Thomas procured a second DVPO against Defendant and

     an emergency permit to carry a concealed weapon.

¶5          Defendant continued to harass Ms. Thomas.                 Her employer blocked

     Defendant’s phone number because he often called while Ms. Thomas was working.

     On one occasion, Defendant came to her workplace and parked in an adjacent parking

     lot, leading Ms. Thomas’s supervisor to call the police and take additional
                                       STATE V. STRICKLAND

                                          2022-NCCOA-299

                                         Opinion of the Court



     preventative measures to protect Ms. Thomas at work.

¶6          On 30 October 2018, Defendant was arrested for violating the DVPO, hit and

     run, and assault with a deadly weapon after he followed Ms. Thomas to a Bojangles

     in Tarboro and drove his truck into the back of her vehicle.              Defendant was

     incarcerated in the Edgecombe County Detention Center while awaiting trial. While

     incarcerated, Defendant called Ms. Thomas multiple times, further violating the

     DVPO.

¶7          During his incarceration, Defendant shared a “pod” with Christian Capps,

     Jerry Plascencio, David Anderson, and approximately 20 to 30 other inmates.

     Defendant and Mr. Capps often talked to each other about hating their ex-girlfriends

     and spoke about killing each other’s ex-girlfriends. Messrs. Capps, Plascencio, and

     Anderson eventually disclosed these conversations to law enforcement and, on 11

     March 2019, Defendant was indicted on two counts of solicitation to commit first-

     degree murder.

¶8          Defendant’s trial began on 17 February 2020.1 Mr. Capps testified for the

     State. Mr. Capps told the jury that he did not initially believe Defendant wanted to

     kill Ms. Thomas and instead dismissed their conversations as venting or “just jail

     talk.” That impression changed after Mr. Capps told everyone in the pod that he



            1 Defendant’s earlier charges for violating a DVPO, assault with a deadly weapon,
     and hit and run were consolidated for trial with his solicitation charges.
                                        STATE V. STRICKLAND

                                           2022-NCCOA-299

                                          Opinion of the Court



       would soon make bond and be released before Thanksgiving; upon hearing the news,

       Defendant gave Mr. Capps a map that he had drawn showing where Ms. Thomas

       lived. The map included directions, highways, landmarks, and physical descriptions

       of Ms. Thomas and her car. Defendant told Mr. Capps, “if you go home, you kill my

       old lady, and I’ll kill your old lady in return.” Defendant suggested two different ways

       Mr. Capps could kill Ms. Thomas: (1) by going into her home, making her drink liquor

       until she passed out, then injecting her with heroin to make it seem like an overdose;

       or (2) “run up in the house Rambo-style and kill everyone there execution-style.”

       When Defendant later asked for the map back, Mr. Capps told him that he had

       flushed it down the toilet; however, per Mr. Capps’s testimony, he had not in fact

       flushed the map himself, but had given it to Mr. Plascencio to destroy. Mr. Capps

       later reported Defendant’s comments to members of the Edgecombe County Sheriff’s

       Office, describing the map and its contents to them verbally and by written

       statement.

¶9           One of those law enforcement officers, a sergeant with the Edgecombe County

       Sheriff’s Office investigating Defendant’s acts of domestic violence, testified that she

       was given the map by Mr. Plascencio after interviewing Mr. Capps. She further

       testified that she also met with Mr. Anderson, who corroborated Mr. Capps’s reports

       with a written statement.

¶ 10         Defendant testified and denied asking Mr. Capps to kill Ms. Thomas.
                                       STATE V. STRICKLAND

                                          2022-NCCOA-299

                                         Opinion of the Court



       Defendant instead insisted that he drew the map for Mr. Capps so he could go to Ms.

       Thomas’s house and explain that Defendant had not meant to hit her vehicle.

       Defendant also denied asking Mr. Capps for the map back.

¶ 11         Defendant was disruptive throughout the trial, incurring twelve convictions

       for criminal contempt as a result of numerous vulgar outbursts filled with invectives

       against the judge, the judge’s family, the prosecutor, and others. In one lengthy,

       expletive-ridden tirade, Defendant stated he was dissatisfied with his counsel’s cross-

       examination and believed that his counsel was working with the State to convict him.

       Later, Defendant told the trial court that he was “requesting that he not be my lawyer

       because he’s ineffective.” Defendant reiterated his dissatisfaction with his counsel’s

       cross-examination and lack of objections, as well as his claim that defense counsel

       was working for the State. Defendant further asserted his attorney—who is Black—

       would not represent him in good faith because Defendant had been accused of being

       a member of the Aryan Nation.

¶ 12         The trial court responded to these statements by asking Defendant if he wished

       to represent himself, to which he replied, “no. I was asking for [counsel] to be

       replaced.” When the trial court informed Defendant that his only option at that

       juncture was to continue with his current counsel or represent himself, Defendant

       acceded that he did not want to represent himself and stated he “d[id]n’t care what

       you [the trial court] d[id].” The trial court then concluded that Defendant’s request
                                       STATE V. STRICKLAND

                                          2022-NCCOA-299

                                         Opinion of the Court



       for new counsel was not the result of an absolute impasse, and instead stemmed from

       disagreements concerning trial strategy and a desire to “disrupt,” interfere with, “and

       to inject error into this proceeding.” And though it identified Defendant’s complaints

       as “without merit” and “frivolous,” it ordered Defendant’s counsel “to abide by the

       defendant’s wishes to the extent that they are consistent with the law in North

       Carolina and the rules of professional conduct.”

¶ 13         Defendant moved to dismiss the charges against him at the close of the State’s

       evidence; the trial court granted that motion as to one solicitation charge and denied

       it as to all remaining charges. Defendant later renewed—and the trial court denied—

       those motions at the close of all evidence. The trial court then conducted the charge

       conference, during which the court and counsel engaged in the following discussion:

                    THE COURT: . . . Now, as to the substantive charges, I am
                    working from pattern instruction 206.17 regarding
                    solicitation to commit murder. It appears to me that
                    although the defendant was charged in an indictment as it
                    relates to Christian Capps with the solicitation to commit
                    first-degree murder, given the fact that General Statute
                    Chapter 14-17(b) essentially says that a charge of
                    solicitation to commit second-degree murder is sentenced
                    as the same as first-degree murder.

                    It would be my intention to give the pattern instruction
                    which essentially relates to solicitation to commit second-
                    degree murder. What is the position of the State? Since it
                    only requires malice.

                    THE STATE: That’s right.        And it’s the same level of
                    punishment.
                                         STATE V. STRICKLAND

                                            2022-NCCOA-299

                                           Opinion of the Court



                      THE COURT: Do you agree with that, [Defendant’s
                      counsel]?

                      [DEFENDANT’S COUNSEL]: Yes, Judge.

                      THE COURT: That’s the way I’ll give that instruction. I
                      do not see a lesser included offense, do you agree with that?

                      THE STATE: That’s right.

                      THE COURT: [Defendant’s counsel].

                      [DEFENDANT’S COUNSEL]: I didn’t see any either.

                      THE COURT: Madam Clerk, that verdict sheet will read
                      guilty of solicitation to commit murder. . . . Does the State
                      of North Carolina agree with the construction of the verdict
                      sheet?

                      THE STATE: Yes, sir.

                      THE COURT: Does the defendant agree?

                      [DEFENDANT’S COUNSEL]: Yes, Judge.

¶ 14         With the jury instructions agreed upon, the trial proceeded to closing

       arguments.      The State urged the jury to believe Mr. Capps’s testimony over

       Defendant’s:

                      THE STATE: . . . And what else doesn’t even make sense
                      about what I contend is an untruthful account of why
                      [Defendant] gave Christian Capps this map. {T p. 1154}.

                      He told the truth when he could have lied. {T p. 1162}.

                      ....

                      And when Captain Washington pulled [Capps] into his
                      office[,] [Capps] told the truth because the defendant
                                       STATE V. STRICKLAND

                                          2022-NCCOA-299

                                         Opinion of the Court



                    scared him. {T p.1164}

                    ....

                    So[,] is [Capps] being truthful[?] Yes.

¶ 15         The prosecutor also referred to Defendant as “unpredictable,” “impulsive,”

       “angry,” “obsessed,” “frustrated,” and “dangerous.” She then concluded her closing as

       follows:

                    THE STATE: . . . [T]o protect society, other members of
                    Edgecombe County[,] and in particular[,] this member of
                    society, a verdict of guilty is necessary here.

                    It’s what the law and justice demands here.           His
                    presumption of innocen[c]e has been removed and replaced
                    with proof beyond a reasonable doubt. You represent the
                    people of your county right now. You sit as citizens of
                    Edgecombe County. And by your verdict, you not only
                    protect [Ms.] Thomas[,] but every other vulnerable female
                    in Edgecombe County that might find herself in the
                    unfortunate position of being in a domestic relationship
                    with that defendant.

¶ 16         Following deliberations, the jury acquitted Defendant on the charge of assault

       with a deadly weapon but found Defendant guilty on one count of solicitation to

       commit murder, two counts of violation of a DVPO, and one count of hit and run with

       a motor vehicle. The trial court sentenced Defendant to 110 months to 144 months

       imprisonment for solicitation to commit murder, a consecutive sentence of 150 days

       imprisonment for the consolidated convictions of violation of a DVPO and hit and run,

       and another consecutive sentence of 150 days imprisonment for the remaining
                                       STATE V. STRICKLAND

                                             2022-NCCOA-299

                                         Opinion of the Court



       violation of DVPO conviction. The court also imposed six separate, consecutive active

       sentences of 30 days incarceration in the county jail in connection with his criminal

       contempt during trial. Defendant gave oral notice of appeal in open court.

                                       II.     ANALYSIS

¶ 17         Defendant presents four principal arguments on appeal, asserting the trial

       court erred in: (1) failing to adequately inquire into Defendant’s request for new

       counsel during trial; (2) denying Defendant’s motion to dismiss the second solicitation

       to commit murder charge; (3) failing to intervene ex mero motu during the

       prosecutor’s closing arguments; and (4) instructing the jury on solicitation to commit

       second-degree murder instead of solicitation to commit first-degree murder as alleged

       in the indictment. As an alternative to his fourth argument, Defendant further

       contends that he was denied effective assistance of counsel due to his attorney’s

       accession to the jury instructions. We hold that Defendant has failed to demonstrate

       prejudicial error.

       A. The Trial Court Did Not Err in Resolving Defendant’s Request for
          Substitute Counsel.

          1. Standard of Review

¶ 18         We review the denial of a defendant’s request for the appointment of substitute

       counsel for an abuse of discretion. State v. Sweezy, 291 N.C. 366, 371-72, 230 S.E.2d

       524, 529 (1976). An abuse of discretion occurs when the trial court’s decision “is

       manifestly unsupported by reason or is so arbitrary that it could not have been the
                                       STATE V. STRICKLAND

                                             2022-NCCOA-299

                                         Opinion of the Court



       result of a reasoned decision.” State v. McDonald, 130 N.C. App. 263, 267, 502 S.E.2d

       409, 413 (1998) (citation omitted).

          2. Discussion

¶ 19         The State and Federal Constitutions guarantee criminal defendants a right to

       appointed counsel. State v. Holloman, 231 N.C. App. 426, 429, 751 S.E.2d 638, 641

       (2013). That right, however, does not “include the privilege to insist that counsel be

       removed and replaced with other counsel merely because defendant becomes

       dissatisfied with his attorney’s services.” Sweezy, 291 N.C. at 371, 230 S.E.2d at 528.

       It is well-established that, in order to warrant appointment of substitute counsel

       upon request, “a defendant must show good cause, such as a conflict of interest, a

       complete breakdown in communication or an irreconcilable conflict which leads to an

       apparently unjust verdict.” Holloman, 231 N.C. App. at 430, 751 S.E.2d at 641 (citing

       Sweezy, 291 N.C. at 372, 230 S.E.2d at 528). A “disagreement over trial tactics does

       not, by itself, entitle a defendant to the appointment of new counsel,” State v.

       Hutchins, 303 N.C. 321, 335, 279 S.E.2d 788, 797 (1981), and “tactical decisions, such

       as which witnesses to call, whether and how to conduct cross-examinations, what

       jurors to accept or strike, and what trial motions to make are ultimately the province

       of the lawyer.” State v. Ali, 329 N.C. 394, 404, 407 S.E.2d 183, 189 (1991). It is only

       “when counsel and a fully informed criminal defendant client reach an absolute

       impasse as to such tactical decisions [that] the client’s wishes must control.” Id.
                                         STATE V. STRICKLAND

                                             2022-NCCOA-299

                                            Opinion of the Court



       Whenever such an impasse exists, “defense counsel should make a record of the

       circumstances, his advice to the defendant, the reasons for the advice, the defendant’s

       decisions and the conclusion reached.” Id. Our caselaw further establishes that

       “conclusory allegations of impasse are not enough.” State v. Ward, 2022-NCCOA-40,

       ¶ 19 (citation omitted). Nor is the existence of “a personality conflict” or a belief that

       defense counsel does not have the defendant’s “best interest at heart.” Id. ¶ 23.

¶ 20          The transcript below does not reflect an absolute impasse requiring the

       appointment of new counsel. The trial court engaged in a lengthy colloquy with

       Defendant, heard the basis for his dissatisfaction with counsel, and concluded on the

       record that it “d[id] not constitute an absolute impasse, but that the [D]efendant is

       acting in a manner to disrupt these proceedings and to inject error into this

       proceeding as well. The Court finds this to be without merit and the claims are

       without merit.” These determinations are assuredly supported by the record; the

       outrageousness of Defendant’s frequent and expletive-laden outbursts cannot be

       overstated. The trial court was best positioned to determine whether Defendant’s

       discontented interruptions stemmed from a true irreconcilable conflict with counsel

       or an ulterior desire to undermine the trial.2



              2Indeed, at the conclusion of the colloquy concerning Defendant’s dissatisfaction with
       counsel, Defendant asked the trial court to hold him in contempt out of an effort to protest
       and disrupt what he claimed was an illegitimate trial. Defendant expressed similar
                                          STATE V. STRICKLAND

                                              2022-NCCOA-299

                                            Opinion of the Court



¶ 21          We will not disturb the trial court’s well-supported findings and conclusions

       that Defendant’s conduct stemmed from a desire to derail his prosecution rather than

       a genuine absolute impasse. Cf. State v. Floyd, 369 N.C. 329, 341, 794 S.E.2d 460,

       468 (2016) (“In light of defendant’s disruptive behavior, we cannot ascertain, without

       engaging in conjecture, whether defendant had a serious disagreement with his

       attorney regarding trial strategy or whether he simply sought to hinder the

       proceedings. As a result, it cannot be determined from the cold record whether an

       absolute impasse existed as described in Ali.”).3

¶ 22          Defendant’s own statements further disclose that many of his concerns

       stemmed from unfounded conjecture that do not amount to an impasse. For example,

       his belief that his attorney was working for the State and sabotaging his case because

       counsel was Black and Defendant an accused white supremacist is not sufficient to

       show an absolute impasse between counsel and client.                See Ward, ¶¶ 19, 23.

       Similarly, Defendant’s claims that counsel’s cross-examinations were too brief and

       his objections too scant did not, in themselves, compel the trial court to find an




       sentiments in other outbursts denigrating his counsel, at one point stating “you-all got the
       man in here that writes the damn newspaper. Well, I’m going to help him sell some of them.”
              3 In Floyd, the trial court never ruled on whether the defendant’s dispute with counsel

       amounted to an absolute impasse, and our Supreme Court dismissed the defendant’s appeal
       without prejudice to filing a motion for appropriate relief because the record was not clearly
       dispositive of the issue. Id. This case is markedly different, as the trial court unequivocally
       ruled that Defendant’s dissatisfaction with counsel was designed to derail the trial.
                                       STATE V. STRICKLAND

                                          2022-NCCOA-299

                                         Opinion of the Court



       irreconcilable conflict requiring appointment of new counsel. Hutchens, 303 N.C. at

       335, 279 S.E.2d at 797. We therefore hold that the trial court did not abuse its

       discretion in denying Defendant’s motion for substitute counsel or commit other error

       under Ali.

       B. The Trial Court Properly Denied Defendant’s Motion to Dismiss the
          Solicitation Charge.

          1. Standard of Review

¶ 23          We review a trial court’s denial of a motion to dismiss de novo. State v. Smith,

       186 N.C. App. 57, 62, 650 S.E.2d 29, 33 (2007). In conducting this review, we consider

       the matter anew and “freely substitute [our] own judgment for that of the [trial

       court].”   State v. Williams, 362 N.C. 628, 632-33, 669 S.E.2d 290, 294 (2008)

       (quotation marks omitted).

          2. Discussion

¶ 24          In deciding a motion to dismiss, “the question for the trial court is whether

       there is substantial evidence of each essential element of the offense charged, or of a

       lesser included offense, and of the defendants being the perpetrator of such offense.”

       State v. Malloy, 309 N.C. 176, 178, 305 S.E.2d 718, 720 (1983). “Substantial evidence

       is that amount of relevant evidence necessary to persuade a rational juror to accept

       a conclusion.”   State v. Mann, 355 N.C. 294, 301, 560 S.E.2d 776, 781 (2002).

       Furthermore, all evidence must be considered in a light most favorable to the State,

       “giving the [S]tate the benefit of every reasonable inference and resolving any
                                        STATE V. STRICKLAND

                                           2022-NCCOA-299

                                          Opinion of the Court



       contradictions in its favor.” State v. Rose, 339 N.C. 172, 192, 451 S.E.2d 211, 223

       (1994).

¶ 25         In this case, Defendant was charged with solicitation to commit first-degree

       murder, requiring the State to show that “the defendant counseled, enticed or induced

       another to commit each of the following: (1) an unlawful killing; (2) with malice; [and]

       (3) with the specific intent to kill formed after some measure of premeditation and

       deliberation.” State v. Crowe, 188 N.C. App. 765, 769, 656 S.E.2d 688, 692 (2008).

       The crime of solicitation is complete upon the request or inducement of the defendant,

       even if the crime solicited is never committed. State v. Smith, 269 N.C. App. 100,

       101, 837 S.E.2d. 166, 167 (2019) (citations omitted).       Therefore, the trial court

       properly denied Defendant’s motion if, when viewed in the light most favorable to the

       State, the evidence shows Defendant counseled, enticed, or induced Mr. Capps to

       unlawfully kill another human being with malice and specific intent formed after

       some measure of premeditation and deliberation.

¶ 26         We hold that the State met its burden and the trial court properly denied

       Defendant’s motion. The State provided evidence through Mr. Capps’s testimony that

       Defendant: (1) had multiple conversations with Mr. Capps in which he requested Mr.

       Capps kill Ms. Thomas; (2) drew and gave to Mr. Capps a detailed map of Ms.

       Thomas’s house and the surrounding area once he became aware that Mr. Capps was

       due to be released; (3) provided Mr. Capps with two detailed suggestions as to how to
                                        STATE V. STRICKLAND

                                           2022-NCCOA-299

                                          Opinion of the Court



       kill Ms. Thomas; and (4) offered to kill Mr. Capps’s girlfriend upon his own release if

       Mr. Capps killed Ms. Thomas. This evidence, viewed in the light most favorable to

       the State, establishes each and every element of solicitation to commit first-degree

       murder; Defendant’s arguments, which implore us to draw contrary inferences from

       the evidence, are simply precluded by the legal standard and view of the evidence

       applicable to motions to dismiss. The trial court did not err in denying Defendant’s

       motion.

       C. The Trial Court Did Not Err in Declining to Intervene Ex Mero Motu In
          Closing Argument.

          1. Standard of Review

¶ 27         “The standard of review for assessing alleged improper closing arguments that

       fail to provoke timely objection from opposing counsel is whether the remarks were

       so grossly improper that the trial court committed reversible error by failing to

       intervene ex mero motu.” State v. Jones, 355 N.C. 117, 133, 558 S.E.2d 97, 107 (2002)

       (citation omitted). “Under this standard, [o]nly an extreme impropriety on the part

       of the prosecutor will compel this Court to hold that the trial judge abused his

       discretion in not recognizing and correcting ex mero motu an argument that defense

       counsel apparently did not believe was prejudicial when originally spoken.” State v.

       Degraffenried, 262 N.C. App. 308, 310, 821 S.E.2d 887, 888 (2018) (alteration in

       original) (citation omitted).   Moreover, “a prosecutor’s statements during closing
                                       STATE V. STRICKLAND

                                            2022-NCCOA-299

                                           Opinion of the Court



       argument should not be viewed in isolation[,] but must be considered in the context

       in which the remarks were made and the overall factual circumstances to which they

       referred.” State v. Augustine, 359 N.C. 709, 725-26, 616 S.E.2d 515, 528 (2005).

          2. Discussion

¶ 28         Defendant argues that the prosecutor made four sets of grossly improper

       remarks that did not garner objections but nonetheless mandated the trial court’s

       intervention ex mero motu. Specifically, Defendant points to the following as grossly

       improper: (1) the prosecutor’s statements urging the jury to believe Mr. Capps over

       Defendant; (2) the characterization of Defendant as “unpredictable,” “impulsive,” and

       possessing other similarly negative traits; (3) the prosecutor’s statement that

       Defendant’s presumption of innocence had been removed in favor of proof beyond a

       reasonable doubt; and (4) the prosecutor’s reference to the jury’s duty to act for the

       people of Edgecombe County in reaching its verdict. We address each portion of the

       State’s closing argument in turn.

             a. Witness Credibility

¶ 29         Defendant first argues that the prosecutor made grossly improper statements

       when she asked the jury to believe Mr. Capps’s testimony over Defendant’s conflicting

       testimony. While it is true that “an attorney may not . . . express his personal belief

       as to the truth or falsity of the evidence or as to the guilt or innocence of the

       defendant,” N.C. Gen. Stat. § 15A-1230(a) (2021), the State is “allowed to argue that
                                         STATE V. STRICKLAND

                                           2022-NCCOA-299

                                          Opinion of the Court



       the State’s witnesses are credible . . . [and that] the jury . . . should not believe a

       witness.” Augustine, 359 N.C. at 725, 616 S.E.2d at 528 (citations and quotation

       marks omitted). Such arguments are proper even as to defendants when the evidence

       places their credibility at issue. See State v. Williams, 314 N.C. 337, 357, 333 S.E.2d

       708, 721-22 (1985) (holding the prosecutor properly argued to the jury that the

       defendant’s exculpatory statement was untruthful and should not be believed based

       on other evidence). The prosecutor veers into improper argument, however, when

       she directly asserts or repeatedly intimates and heavily implies that the witness at

       issue is a liar rather than being merely untruthful. State v. Huey, 370 N.C. 174, 182-

       83, 804 S.E.2d 464, 471 (2017).

¶ 30         A review of the prosecutor’s arguments in context shows that her statements

       concerning the relative believability of Mr. Capps’s and Defendant’s conflicting

       testimonies were not grossly improper requiring intervention ex mero motu. Instead,

       in each instance identified by Defendant, the prosecutor pointed out reasons to

       believe the former witness over the latter, and she left the ultimate credibility

       determination up to the jury: “That’s for you to decide looking at those same tests for

       credibility that you’ll think about with every witness that testified before you.” The

       prosecutor’s statements were not improper, nor grossly improper as to be prejudicial.

       Cf. Huey, 370 at 182-83, 804 S.E.2d at 471 (holding that while the prosecutor’s

       “repetitive and dominant insinuations that defendant was a liar” were improper, they
                                         STATE V. STRICKLAND

                                             2022-NCCOA-299

                                            Opinion of the Court



       were not grossly improper requiring a new trial because “the evidence in this case

       does support a permissible inference that defendant’s testimony lacked credibility”).

              b. Characterization of Defendant

¶ 31          During her closing argument, the prosecution referred to Defendant as

       “unpredictable,” “impulsive,” “angry,” “obsessed,” “frustrated,” and “dangerous.” All

       of these statements are reasonable inferences from the record, and a prosecutor may

       argue all such inferences in closing. See State v. Alston, 341 N.C. 198, 239, 461 S.E.2d

       687, 709-10 (1995) (“Counsel may, however, argue to the jury the law, the facts in

       evidence, and all reasonable inferences drawn therefrom.”).4               Furthermore, a

       prosecutor’s remarks that are critical of a defendant, even if derogatory, do not always

       amount to grossly improper argument. See State v. Larrimore, 340 N.C. 119, 163,

       456 S.E.2d 789, 812 (1995) (holding that a prosecutor’s characterization of a

       defendant as “the quintessential evil” and “one of the most dangerous men in the

       state” did not reach the level of gross impropriety that required the trial court to

       intervene ex mero motu). Given that the prosecutor’s statements are derived from

       the evidence, are not mere opinions or name-calling, and were not so incendiary as to




              4   The prosecutor’s characterization of Defendant based on the evidence differs from
       improper statements of opinion that amount to nothing more than name-calling. See, e.g,
       State v. Jones, 355 N.C. 117, 133, 558 S.E.2d 97, 107-08 (2002) (holding as grossly improper
       a prosecutor’s statements that the defendant was a “quitter, this loser, this worthless piece
       of . . . . He’s lower than the dirt on a snake’s belly.”).
                                        STATE V. STRICKLAND

                                           2022-NCCOA-299

                                          Opinion of the Court



       warrant objection at the time they were made, we hold that the trial court did not err

       in declining to intervene ex mero motu.

             c. Presumption of Innocence and Proof Beyond a Reasonable Doubt

¶ 32         Defendant next argues that the prosecutor’s statement that “Defendant’s

       presumption of innocence has been removed and replaced with proof beyond a

       reasonable doubt,” was grossly improper. We disagree. As our Supreme Court has

       observed, “a defendant’s plea of not guilty clothes him with a presumption of

       innocence which continues to the moment the State offers evidence sufficient to rebut

       the presumption and to show beyond a reasonable doubt that the defendant in fact

       committed the crime charged, or some lesser degree thereof.” State v. Cephus, 239

       N.C. 521, 522, 80 S.E.2d 147, 148-49 (1954) (emphasis added). Read in context, the

       prosecutor simply argued to the jury that the State had offered sufficient evidence to

       rebut the presumption that Defendant was innocent and had shown Defendant’s guilt

       beyond a reasonable doubt. Although this statement may have been poorly worded

       in isolation, considering the average juror’s lack of legal training, we hold that it was

       not so grossly improper that the trial court was required to intervene ex mero motu.5

             d. The Jury’s Public Duty




             5 And, as the State points out, it does not appear Defendant was prejudiced by this
       statement, as the jury did find Defendant innocent of the assault with a deadly weapon
       charge.
                                       STATE V. STRICKLAND

                                          2022-NCCOA-299

                                         Opinion of the Court



¶ 33         In his final effort to show gross impropriety, Defendant points to the following

       remarks from the prosecutor:

                    But to protect society, other members of Edgecombe
                    County[,] and in particular[,] this member of society, a
                    verdict of guilty is necessary here . . . [y]ou represent the
                    people of your county right now. You sit as citizens of
                    Edgecombe County. And by your verdict, you not only
                    protect [Ms.] Thomas[,] but every other vulnerable female
                    in Edgecombe County that might find herself in the
                    unfortunate position of being in a domestic relationship
                    with [the] defendant.

       Defendant contends that this was improper insofar as it urged the jury to find

       Defendant guilty based on a need to protect the victim and other women within the

       county rather than on the evidence presented.

¶ 34         Our courts “will not condone an argument asking jurors to put themselves in

       place of the victims.” State v. Warren, 348 N.C. 80, 109, 499 S.E.2d 431, 447 (1998).

       But see State v. Garner, 340 N.C. 573, 596-97, 459 S.E.2d 718, 730-31 (1995) (holding

       there was no gross impropriety in a prosecutor’s arguments telling the jurors to

       imagine themselves as the murderer’s victims). We also will not allow arguments

       that seek to hold the jury personally accountable to the victim, the community, or

       society at large. State v. Boyd, 311 N.C. 408, 418, S.E.2d 189, 197 (1984). Prosecutors

       may, however, impress upon the jury its role as the voice of the community:

                    These statements correctly inform[] the jury that for
                    purposes of the defendant’s trial, the jury ha[s] become the
                    representatives of the community. “It is part of the
                                        STATE V. STRICKLAND

                                           2022-NCCOA-299

                                          Opinion of the Court



                    established tradition in the use of juries as instruments of
                    public justice that the jury be a body truly representative
                    of the community.” Smith v. Texas, 311 U.S. 128, 130, 61
                    S. Ct. 164, 165, 85 L. Ed. 84 (1940). Permitting the jury to
                    act as the voice and conscience of the community is
                    required because the very reason for the jury system is to
                    temper the harshness of the law with the “commonsense
                    judgment of the community.” Taylor v. Louisiana, 419 U.S.
                    522, 530, 95 S. Ct. 692, 698, 42 L. Ed. 2d 690 (1975). In a
                    criminal case such as this, therefore, “the essential feature
                    of a jury obviously lies in the interposition between the
                    accused and his accuser of the commonsense judgment of a
                    group of laymen, and in the community participation and
                    shared responsibility that results from that group’s
                    determination of guilt or innocence.” Williams v. Florida,
                    399 U.S. 78, 100, 90 S. Ct. 1893, 1906, 26 L. Ed. 2d 446
                    (1970).

       State v. Scott, 314 N.C. 309, 311-12, 333 S.E.2d 296, 297-98 (1985). A prosecutor may

       also permissibly argue that a conviction may deter and prevent the defendant

       specifically from committing crimes in the future. State v. Abraham, 338 N.C. 315,

       339, 451 S.E.2d 131, 143 (1994).

¶ 35         Read in context, the prosecutor’s statements disclose they were made for the

       permissible purpose of calling the jury’s attention to its role as representatives of the

       community and out of specific deterrence concerns.         She did not impermissibly

       suggest that the jury would have to answer to the victim or the public if they failed

       to find Defendant guilty, see Boyd, 311 N.C. at 417-18, 319 S.E.2d at 196-97, nor did

       she ask the jury to determine Defendant’s guilt or innocence as if the jurors

       themselves were victims.      Warren, 348 N.C. at 109, 499 S.E.2d at 447.            The
                                        STATE V. STRICKLAND

                                           2022-NCCOA-299

                                          Opinion of the Court



       prosecutor’s reference to Ms. Thomas and the specific deterrent effect of finding

       Defendant guilty was likewise not improper. Abraham, 338 N.C. at 339, 451 S.E.2d

       at 143; see also State v. Campbell, 340 N.C. 612, 631, 460 S.E.2d 144, 154 (1995)

       (holding a prosecutor’s argument that “it is important to the [victim] Kathy Prices of

       the future that you do your duty, and you find [the defendant] guilty of everything

       he’s charged with” was entirely proper and did not warrant intervention ex mero

       motu). The trial court did not err in declining to intervene ex mero motu here.

       D. Any Jury Instruction Error Was Harmless.

          1. Standard of Review

¶ 36         Defendant concedes he did not object to the jury instructions below and

       requests plain error review on appeal pursuant to Rule 10 of our Rules of Appellate

       Procedure. N.C. R. App. P. 10(a)(4) (2022). Plain error is one “so basic, so prejudicial,

       so lacking in its elements that justice cannot have been done[.]” State v. Odom, 307

       N.C. 655, 660, 300 S.E.2d 375, 378 (1983) (citations omitted). Furthermore, “under

       the plain error rule, [a] defendant must convince [us] not only that there was error,

       but that absent the error, the jury probably would have reached a different result.”

       State v. Jordan, 333 N.C. 431, 440, 426 S.E.2d 692, 697 (1993).

          2. Discussion

¶ 37         In order to find a defendant guilty of solicitation of first-degree murder, the

       jury must find beyond a reasonable doubt the defendant asked another person to
                                        STATE V. STRICKLAND

                                           2022-NCCOA-299

                                          Opinion of the Court



       commit every element of first-degree murder. Crowe, 188 N.C. App. at 769, 656 at

       692. First-degree murder is distinguished from its lesser-included offense of second-

       degree murder by the presence (or absence) of premeditation and deliberation:

                    The elements of first-degree murder are: (1) the unlawful
                    killing, (2) of another human being, (3) with malice, and (4)
                    with premeditation and deliberation. The elements of
                    second-degree murder, on the other hand, are: (1) the
                    unlawful killing, (2) of another human being, (3) with
                    malice, but (4) without premeditation and deliberation.

       Smith, 269 N.C. App. at 102, 837 S.E.2d at 167-68 (citation omitted).

¶ 38         Ordinarily, “it is error, generally prejudicial, for the trial judge to permit a jury

       to convict upon some abstract theory not supported by the bill of indictment.” State

       v. Taylor, 301 N.C. 164, 170, 270 S.E.2d 409, 413 (1980).           However, “[w]hen a

       defendant is indicted for a criminal offense, he may be convicted of the charged

       offense or a lesser included offense when the greater offense charged in the bill of

       indictment contains all of the essential elements of the lesser, all of which could be

       proved by proof of the allegations in the indictment.” State v. Hudson, 345 N.C. 729,

       732-33, 483 S.E.2d 436, 438 (1997). This includes first- and second-degree murder.

       See State v. Yelverton, 334 N.C. 532, 544, 434 S.E.2d 183, 190 (1993) (“Involuntary

       manslaughter and second-degree murder are lesser-included offenses supported by

       an indictment charging murder in the first degree.”). Furthermore, our Supreme

       Court “has generally held that the submission of a lesser included offense not
                                           STATE V. STRICKLAND

                                              2022-NCCOA-299

                                             Opinion of the Court



       supported by the evidence is error, but error nevertheless favorable to the defendant

       and one for which he cannot complain on appeal.” State v. Ray, 299 N.C. 151, 159,

       261 S.E.2d 789, 794 (1980). Also, “where there is no reasonable possibility that a

       verdict more favorable to defendant would have occurred absent an erroneous

       instruction on a lesser offense not supported by the evidence, the error occasioned by

       such instruction is harmless.” Id. at 164, 261 S.E.2d at 797; see also State v. Cheeks,

       267 N.C. App. 579, 612, 833 S.E.2d 660, 681 (2019) (“[T]he defendant must

       demonstrate prejudice as a result of the variance.” (citation omitted)).

¶ 39          Neither party has cited, and we cannot find, a prior appellate opinion directly

       addressing jury instructions on lesser-included offenses of solicitation crimes.6 But

       State v. Suggs, 117 N.C. App. 654, 453 S.E.2d 211 (1995), is instructive. In that case,

       a defendant was charged with, among other crimes, solicitation to commit assault

       with a deadly weapon inflicting serious injury. Id. at 662, 453 S.E.2d at 216. The

       jury then convicted defendant of that crime. Id. On appeal, we held that the trial

       court erred in submitting the solicitation charge to the jury because the State


              6  The State cites our decision in Smith, in which a defendant, indicted for solicitation
       of first-degree murder, received the same jury instruction omitting premeditation that
       Defendant received here. 269 N.C. App. at 104, 837 S.E.2d at 169. That defendant did not
       assert a fatal variance argument, but instead contended the jury was required to make a
       special finding on malice in order to determine whether the defendant solicited a Class B1 or
       B2 second-degree murder, as that determination affected the classification of the solicitation
       conviction for sentencing. Id. at 104, 837 S.E.2d at 168-69. We ultimately held that the
       defendant had waived review of the issue because he neither objected to the jury instructions
       at trial nor alleged plain error on appeal. Id. at 105, 837 S.E.2d at 169.
                                           STATE V. STRICKLAND

                                              2022-NCCOA-299

                                             Opinion of the Court



       presented no evidence that the defendant had solicited the use of a deadly weapon.

       Id. Although we vacated the defendant’s conviction for solicitation to commit assault

       with a deadly weapon inflicting serious injury, we held that the jury had properly

       found her guilty of soliciting an assault:

                     In finding the defendant guilty . . . of solicitation . . . to
                     commit assault with a deadly weapon inflicting serious
                     injury . . . , the jury necessarily found the facts establishing
                     the crime[] of . . . solicitation of misdemeanor assault. It
                     follows, therefore, that the verdicts returned by the jury
                     must be considered verdicts of guilty of . . . solicitation of
                     misdemeanor assault . . . . We therefore vacate the
                     defendant’s conviction[] of . . . solicitation to commit assault
                     with a deadly weapon inflicting serious injury . . . and
                     remand this case for entry of judgment and re-sentencing
                     on the lesser-included offense[] of . . . solicitation of
                     misdemeanor assault.

       Id.

¶ 40          It rationally follows from Suggs that a defendant indicted for solicitation of a

       felony may be properly convicted of solicitation to commit a lesser-included offense

       not named in the indictment when the conviction for soliciting the unnamed lesser-

       included offense is supported by the evidence. Id.7 With this proposition regarding


              7  It also appears, based on Suggs’s treatment of lesser-included offenses, that
       solicitation to commit second-degree murder is a lesser-included offense of solicitation to
       commit first-degree murder. Cf. id. (holding solicitation of misdemeanor assault is a lesser-
       included offense of solicitation of assault with a deadly weapon inflicting serious injury). “To
       be a lesser included offense, all of the essential elements of the lesser crime must also be
       essential elements included in the greater crime.” State v. James, 184 N.C. App. 149, 154,
       646 S.E.2d 376, 379 (2007) (citation and quotation marks omitted). Given that second-degree
                                          STATE V. STRICKLAND

                                             2022-NCCOA-299

                                            Opinion of the Court



       solicitation of lesser-included offenses from Suggs in mind, Defendant’s case is

       distinguishable from those fatal variance cases where the jury instruction allowed

       the jury to convict a defendant based on an entirely different theory of the crime than

       the one alleged in the indictment. See, e.g., State v. Sergakis, 223 N.C. App. 510, 514,

       735 S.E.2d 224, 228 (2012) (holding it was plain error for the trial court to instruct

       the jury on conspiracy to commit felony larceny when the indictment only alleged

       conspiracy to commit felony breaking and entering).

¶ 41          Though the instant case presents a different situation from Suggs,

       consideration of the particular facts of this case leads us to hold that any error in the

       trial court’s instruction was harmless. Based on the evidence presented, if Defendant

       solicited Mr. Capps to kill Ms. Thomas with malice upon Mr. Capps’s release from

       prison, he necessarily requested Mr. Capps do so in the future and according to

       Defendant’s suggested plans. Defendant’s solicitation of murder therefore included

       and required premeditation and deliberation by Mr. Capps. See State v. Corn, 303

       N.C. 293, 297, 278 S.E.2d 221, 223 (1981) (“Premeditation has been defined by this




       murder is a lesser included offense of first-degree murder and, “[w]ith the exception of the
       elements of premeditation and deliberation, the elements of the two are the same,” State v.
       Goodson, 101 N.C. App. 665, 668, 401 S.E.2d 118, 120 (1991), it stands to reason that the
       indictment alleging Defendant solicited all elements of first-degree murder, Crowe, 188 N.C.
       App. at 769, 656 at 692, necessarily alleged Defendant solicited all elements of second-degree
       murder. We ultimately do not resolve this question, however, and instead dispense with
       Defendant’s argument on prejudice grounds.
                                         STATE V. STRICKLAND

                                            2022-NCCOA-299

                                           Opinion of the Court



       Court as thought beforehand for some length of time, however short. . . . The intent

       to kill must arise from a fixed determination previously formed after weighing the

       matter.” (citation and quotation marks omitted)); State v. Jones, 303 N.C. 500, 505,

       279 S.E.2d 835, 838 (1981) (“[D]eliberation means an intention to kill, executed by

       defendant in a ‘cool state of blood’ in furtherance of a fixed design or to accomplish

       some unlawful purpose.” (citations omitted)).         Thus, to the extent the evidence

       convinced the jury beyond a reasonable doubt that Defendant solicited Mr. Capps to

       kill Ms. Thomas with malice once he was released from prison, that same evidence

       unavoidably established Defendant solicited a premeditated and deliberated

       homicide with the specific intent to kill.

¶ 42         In light of the evidence in this case, there is no indication “that absent the error

       the jury probably would have reached a different verdict.” State v. Walker, 316 N.C.

       33, 39, 340 S.E.2d 80, 83 (1986) (citation omitted). Nor does it appear that the trial

       court’s instruction frustrated Defendant’s ability to defend himself from the crime

       charged, as the record shows his defensive strategy was to persuade the jury that

       there was no credible evidence he asked Mr. Capps to kill Ms. Thomas at all,

       regardless of any premeditation, deliberation, or specific intent.8 Because any error



             8  We note that, regardless of whether Defendant solicited a first-degree murder or
       second-degree murder on these facts, the punishment is the same here. Compare N.C. Gen.
       Stat. § 14-17 (2021) (classifying first-degree murder as a Class A felony and second-degree
                                         STATE V. STRICKLAND

                                              2022-NCCOA-299

                                             Opinion of the Court



       in the jury instruction appears harmless, Defendant is not entitled to a new trial.9

                                      III.     CONCLUSION

¶ 43          For the foregoing reasons, we hold Defendant received a fair trial, free from

       prejudicial error.

              NO PREJUDICIAL ERROR.

              Judge GRIFFIN concurs.

              Judge MURPHY concurs fully as to Parts I., II.A., II.B., II.D., and III., and

       concurs in the result only as to Part II.C.




       murder—with some inapplicable exceptions—as Class B1), with N.C. Gen. Stat. § 14-2.6(a)
       (2021) (“[S]olicitation to commit a Class A or Class B1 felony is a Class C felony.”).
              9 Defendant’s final argument asks us to review his trial counsel’s assent to the

       challenged jury instruction for ineffective assistance of counsel in the event we declined to
       conduct plain error review of the instruction. Because we have conducted a plain error review
       of that issue on the merits and found any error harmless, we do not reach this alternative
       argument.